Citation Nr: 1033871	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.K.


ATTORNEY FOR THE BOARD

Arif Y. Syed


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

A hearing was held in July 2007 before the undersigned Veterans 
Law Judge sitting at the RO.  A copy of the hearing transcript 
has been associated with the claims file.

In September 2008, the Board reopened and remanded the Veteran's 
claim.  The Appeals Management Center (AMC) continued the 
previous denial of the claim in a March 2010 supplemental 
statement of the case (SSOC).  Accordingly, the Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board remanded the case in September 2008 for a VA 
examination and opinion as to the etiology of the Veteran's 
acquired psychiatric disorder and relationship to his military 
service.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  The remand 
order noted that, in providing an opinion, the VA examiner should 
address whether it is at least as likely as not that the 
Veteran's schizoaffective disorder is etiologically related to 
his active service, to include whether such condition manifested 
to a degree of 10 percent or more within one year following the 
Veteran's separation from service.  Further, the examiner was to 
review the Veteran's entire claims folder prior to rendering an 
opinion and to provide the reasons and bases for any conclusion 
or opinion expressed.

Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claim.  In conjunction 
with the prior remand, the Veteran was afforded a VA examination 
in March 2009.  After indicating a review of the record), 
examination of the Veteran, and analysis of the Veteran's entire 
postservice history and current medical condition, the VA 
examiner concluded that "it is NOT at least as likely as not 
that [the Veteran's] schizoaffective condition manifested to a 
degree of ten percent or more within the one year following the 
[V]eteran's separation from the service."  The VA examiner's 
rationale was based on a review of the Veteran's claims folder, 
which he noted did not include the Veteran's service treatment 
records, and interview of the Veteran.  However, the Board 
observes that service treatment records are contained in 
envelopes located in Volume 1 of the Veteran's claims folder.  

The Board notes that the VA examiner reported that it is not at 
least as likely as not that the Veteran's schizoaffective 
disorder manifested to a degree of ten percent or more within the 
one year following discharge from active service.  Crucially, 
however, the VA examiner did not render an opinion as to whether 
the Veteran's schizoaffective disorder is etiologically related 
to his active service as instructed in the prior remand.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  In this regard, the Board observes that service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In light of the foregoing, the Board finds that a supplemental VA 
opinion is necessary to address whether the Veteran's 
schizoaffective disorder is etiologically related to his active 
military service.    In rendering a conclusion as to whether the 
Veteran's schizoaffective disorder is etiologically related to 
his active military service, the VA examiner should provide a 
clear rationale for all opinions and indicate that he or she 
conducted a review of the Veteran's claims folder, to include his 
service treatment records. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should refer the case to an 
appropriate 
VA examiner for a supplemental opinion.  
The claims folder must be made available 
to the examiner and the examiner should 
indicate in his/her report that the claims 
folder was reviewed.  The examiner must 
provide an opinion, in light of the 
service and post-service medical evidence 
of record, whether it is at least as 
likely as not (i.e. 50 percent or greater 
probability) that the Veteran's current 
schizoaffective disorder is etiologically 
related to his active service.  

If an opinion cannot be provided without 
further examination of the Veteran, such 
an examination must be provided.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

2. 	The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO/AMC must implement 
corrective procedures at once.

3.	After completing the above actions, and 
any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


